Citation Nr: 0111595	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.

2.  Entitlement to an increased rating for service-connected 
cervical and lumbar back strain, currently evaluated 20 
percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to December 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which, in pertinent part, 
denied an increase in a 0 percent rating for service-
connected bilateral hearing loss, and granted an increase 
from 10 to 20 percent for service-connected cervical and 
lumbar back strain; the veteran appealed for increased 
ratings. 

During the course of the appeal, in a July 1999 decision, the 
RO denied entitlement to a total disability compensation 
rating based on individual unemployability (TDIU rating).  By 
a letter dated in September 1999, the veteran stated that he 
did not want to continue an appeal regarding this issue.  
Hence the issue is not in appellate status and will not be 
addressed by the Board.  38 U.S.C.A. § 7105 (West 1991).

The issue of entitlement to an increased rating for cervical 
and lumbar back strain will be addressed in the REMAND part 
of this decision.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear, and auditory acuity level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.85, Code 6100 (1998 and 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from May 1967 
to December 1975.  A review of his service medical records 
shows that hearing loss was noted on his separation medical 
examination.

In an August 1976 rating decision, the RO established service 
connection for bilateral hearing loss, with a noncompensable 
rating.  Such rating has remained in effect until the 
present. 

In April 1998, the veteran submitted a claim for an increased 
rating for bilateral hearing loss.

At a December 1997 VA audiological examination audiometric 
testing revealed that pure tone decibel thresholds were 
recorded at 1,000, 2,000, 3,000 and 4,000 hertz as 15, 20, 
50, and 90 respectively, in the right ear (for an average of 
44); and 25, 25, 60, and 85 in the left ear (for an average 
of 49).  His Maryland speech recognition score was 96 percent 
correct in the right ear, and 96 percent correct in the left 
ear.  The veteran was diagnosed with bilateral sensorineural 
hearing loss with excellent word recognition.  A hearing aid 
was dispensed.

At a June 1998 VA audiological examination, audiometric 
testing revealed that pure tone decibel thresholds were 
recorded at 1,000, 2,000, 3,000 and 4,000 hertz as 20, 25, 
55, and 105 respectively, in the right ear (for an average of 
51); and 25, 30, 60, and 90 in the left ear (for an average 
of 51).  His Maryland speech recognition score was 100 
percent correct in the right ear, and 96 percent correct in 
the left ear.  The examiner indicated that the veteran had 
normal hearing in the right ear from 250 to 2000 hertz with a 
moderate to profound sensorineural hearing loss from 3000 to 
8000 hertz.  The examiner indicated that the veteran had 
normal hearing in the left ear from 250 to 1000 hertz with a 
mild to severe sensorineural loss from 2000 to 8000 hertz.  

At a June 1998 VA genitourinary examination, the examiner 
noted that the veteran wore bilateral hearing aids, and 
diagnosed, in pertinent part, hearing loss with bilateral 
hearing aids.

By a statement dated in March 2000, the veteran said that he 
disagreed with his disability rating for bilateral hearing 
loss as his VA examination was entirely verbal, with no 
machine testing.  By a statement dated in May 2000, the 
veteran related that his recent VA audiological examination 
was not as thorough as a VA audiological examination he 
underwent in 1997 prior to receiving hearing aids.  He said 
he had difficulty hearing sounds and pitch.

II.  Analysis

The veteran asserts that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

Prior to addressing the merits of the veteran's contentions, 
it must be pointed out that a significant change in the law 
was effected during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  Here, 
the veteran was notified in March 1999 and March 2000 that 
his claim for an increased rating for bilateral hearing loss 
was denied as his current level of hearing loss is rated 
noncompensable under the applicable rating criteria.  The 
veteran has not identified any medical records which have not 
already been obtained, and he has undergone two VA 
audiological evaluations.  Social Security Administration 
(SSA) records reflect that the veteran has been awarded 
disability benefits based on disabilities other than 
bilateral hearing loss, and thus such records would not be 
pertinent to this claim.  Similarly, the veteran has not 
alleged that his hearing loss was the basis for an award of 
Civil Service Disability Retirement benefits.  Based on the 
foregoing, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85, 
Code 6100 (2000).  Regulations for rating hearing impairment 
were revised effective June 10, 1999, but there were no 
substantive changes which would affect the outcome of the 
present case.  64 Fed. Reg. 25202 (1999).

VA audiometry studies from 1997 and 1998 both show average 
decibel thresholds (for the four frequencies) and speech 
discrimination scores which correlate to auditory acuity 
numeric designation I in the right ear, and auditory acuity 
numeric designation I in the left ear.  See 38 C.F.R. § 4.85, 
Table VI (2000).  A numeric designation of I in one ear, and 
a numeric designation of I in the other ear, corresponds to a 
noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100 (2000).

Although the veteran asserts that his most recent VA 
examination in 1998 was inadequate in comparison with his 
1997 examination, the Board notes that the results of the 
1998 VA examination demonstrate that his hearing has worsened 
slightly since the 1997 examination, although not to a 
compensable degree.  The assignment of a disability rating 
for hearing impairment is derived from a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that no more than a 
noncompensable schedular rating is warranted.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991); VCAA, Pub. L. No. 106-475, 
§ 4, subpart (a), 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  Gilbert, supra.  
For the foregoing reasons, an increased rating for bilateral 
hearing loss must be denied.


ORDER

An increased rating for bilateral hearing loss is denied.


REMAND

The veteran also asserts that his service-connected cervical 
and lumbar back strain is more disabling than currently 
evaluated.  

Because of the change in the law brought about by the VCAA, a 
remand is required with respect to the veteran's claim for an 
increased rating for cervical and lumbar back strain for 
compliance with the notice and duty to assist provisions 
contained in the new law.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.

Initially, the Board notes that a February 1999 SSA decision 
reflects that the veteran has been awarded disability 
benefits partly based on his back disability.  Medical 
records supporting such decision are not of record.  The RO 
should contact the SSA and attempt to obtain a copy of the 
February 1999 decision with all supporting medical records 
and evidence.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
addition, any medical records and administrative decision 
prepared in connection with the veteran's application for 
civil service disability retirement should be obtained.

The veteran is service connected for cervical and lumbar back 
strain, yet the RO assigned only one rating to cover these 
two separate anatomical areas.  The RO is instructed to 
consider separate ratings for the neck and low back.  
Moreover, there do not appear to be sufficient findings 
pertaining to the neck to adjudicate this claim.  The Board 
finds that another VA examination should be performed, and 
the examiner should evaluate the cervical and lumbar spine 
separately.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
In addition, the findings pertaining to functional loss are 
inadequate.  The examiner should be asked to identify any 
objective evidence of functional loss due to joint pain on 
use or during flare-ups, and any weakness, fatigability, 
incoordination, or pain on movement of a joint.  These 
findings must then be translated into additional loss of 
range of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 203 
(1995).  

The veteran has reported that he receives regular VA 
treatment for a back disability.  The RO should attempt to 
obtain any ongoing medical records.  Id.; Murincsak, supra.  
All potentially applicable rating criteria should be 
considered, and the RO should contemplate separately 
evaluating the veteran's cervical and lumbar disabilities.

The veteran is advised that he may submit pertinent medical 
records and lay statements in support of his claim.  The 
veteran is also hereby notified of the importance of 
appearing for the VA examinations, and the consequences of 
any failure to do so.

3.655 Failure to report for Department of 
Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the Social 
Security Administration the medical 
records used as a basis to award him 
disability benefits.  Also, any 
administrative decision and underlying 
medical records reviewed in connection 
with his application for Civil Service 
Disability retirement should be obtained.

3.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for his service-connected 
cervical and lumbar back strain since 
1998.  The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  The 
veteran should also be asked to submit 
any additional medical records he may 
have in his possession.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

4.  Following completion of the above 
actions, the veteran should be afforded 
new VA orthopedic and neurological 
examinations to determine the severity of 
his cervical and lumbar back strain.  The 
claims folder, including this Remand, 
must be made available to the examiners 
for review before the examinations.  All 
indicated tests and studies should be 
performed.  The examiners should address 
the following:

Special instructions for the orthopedic 
examiner:

a.  The orthopedic examiner should 
provide the ranges of motion in degrees 
of the lumbar and cervical spine and 
indicate the normal ranges of motion.

b.  With respect to the lumbar spine, the 
examiner should note whether there is 
muscle spasm on extreme forward bending 
or otherwise, or loss of lateral spine 
motion, unilateral, in standing position.  

c.  The examiner should indicate whether 
the veteran's lumbar or cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable due to the service-connected 
disability.  These determinations must be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (favorable or unfavorable) due 
to any weakened movement, excess 
fatigability, or incoordination.  If any 
determination cannot be made, the 
examiner should indicate the reason(s) 
why.

d.  The examiner should also be asked to 
express an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the veteran's 
lumbar or cervical spine is used 
repeatedly over time.  This determination 
must also be portrayed in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  If 
this determination cannot be made, the 
examiner should indicate the reason(s) 
why.

Special instructions for the neurological 
examiner:

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected low back and neck 
disability.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record, and the neck and 
low back should be discussed separately.

5.  After ensuring that the above actions 
have been completed to include compliance 
with the VCAA, the RO should review the 
claim for entitlement to an increased 
rating for cervical and lumbar back 
strain, with consideration of separate 
ratings for cervical and lumbar 
disabilities.  If the veteran fails to 
appear for the VA examinations, a copy of 
the notification letters, including 
address to which sent and date and time 
of the examination, should be included in 
the claims folder.  If such failure to 
appear occurs, the RO should address the 
relevant provisions of 38 C.F.R. § 3.655.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


